Case 0:20-cv-60100-AHS Document 27 Entered on FLSD Docket 08/17/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 20-cv-60100 (Singhal)
                                                                                              NJC
NATIONAL LABOR RELATIONS BOARD,

                   Petitioner,                                                     Aug 17, 2021
                   v.
                                                                                                  MIAMI

ALLIED MEDICAL TRANSPORT, INC.,

                        Respondent-Debtor,

EXECUTIVE RIDE TRANSPORT, INC.
TRANSPORTATION SPECIALIST GROUP, INC.
EXECUTIVE RIDE GROUP, LLC
WAYNE ROWE, an individual,

                        Additional Respondent-Debtors,

                   and

 SUNTRUST BANKS, INC.
 JPMORGAN CHASE BANK, N.A.

                     Garnishees.




      UNOPPOSED MOTION OF PETITIONER NATIONAL LABOR RELATIONS BOARD
                TO UNSEAL CASE AND MEMORANDUM IN SUPPORT

          The National Labor Relations Board (“Board”) moves for an order unsealing documents

  in this case and restoring these records to the public docket.1 This matter was initially sealed on


  1
    Following payment of the final installment of amounts owed to the Board, on January 5, 2021,
  the parties jointly moved to terminate this Court’s Protective Restraining Order and the Writ
  attaching certain real property of Respondents, and for dismissal of this collection action
  pursuant to 28 U.S.C. § 3205(10)(c) and the parties’ previous Stipulation and Order of
  Settlement entered by the Court. To date we have received no indication as to the status of this
  motion.
                                                   1
Case 0:20-cv-60100-AHS Document 27 Entered on FLSD Docket 08/17/2021 Page 2 of 3




  the Board’s motion to prevent Respondents from concealing or transferring assets that could be

  used to satisfy monetary obligations owing to the Board before the Court could consider the

  Board’s requests for post-judgment collections remedies.

         Because the financial obligations of Respondents in this collections action have been

  satisfied, and the purpose of sealing this case no longer exists, it is appropriate to unseal the case.

  See, e.g., Brown v. Advantage Eng'g, Inc., 960 F.2d 1013, 1016 (11th Cir. 1992) (holding that

  “[o]nce a matter is brought before a court for resolution, it is no longer solely the parties' case,

  but also the public's case. Absent a showing of extraordinary circumstances . . . the court file

  must remain accessible to the public); United States v. Johnson, No. 10-60330-CR-ZLOCH,

  2011 WL 1584320, at *2 (S.D. Fla. Apr. 26, 2011) (finding matter properly unsealed where the

  reason for sealing no longer existed).

                          CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)

         I certify I have conferred with counsel for Respondent regarding the relief sought in this

  motion and Respondent does not oppose the Motion.



  Respectfully Submitted,

  NATIONAL LABOR RELATIONS BOARD



  s/David P. Boehm
  DAVID P. BOEHM
  D.C. Bar No. 133755
  Trial Attorney
  Contempt, Compliance, and
       Special Litigation Branch
  National Labor Relations Board
  1015 Half Street, Southeast
  Washington, District of Columbia



                                                    2
Case 0:20-cv-60100-AHS Document 27 Entered on FLSD Docket 08/17/2021 Page 3 of 3




  20570
  Phone: 202-273-4202
  Email: david.boehm@nlrb.gov
  Dated: August 17, 2021
           Washington, D.C.




                                       3
